             Case 2:19-cv-03407-GAM Document 14 Filed 11/19/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALLISON MASSENBURG,                          :
     Plaintiff,                              :
                                             :
        v.                                   :       CIVIL ACTION NO. 19-CV-3407
                                             :
FOOT LOCKER RETAIL, INC.,                    :
     Defendant.                              :


McHUGH, J.                                                                    November 19, 2020

                                       MEMORANDUM

        This case concerns allegations of gender and religious discrimination, as well as

retaliation. On or around November 5, 2018, Plaintiff Allison Massenburg was terminated from

her position as a manager at a Philadelphia Foot Locker store. See Compl. 7, ECF No. 2.

Defendant, Foot Locker Retail, Inc. contends that it had received multiple complaints that Ms.

Massenburg had wrongfully clocked out associates for breaks without their knowledge and while

they were working. Id. Plaintiff, proceeding pro se, contends that Foot Locker terminated her

employment because she was a Muslim woman. Id. She also claims that her termination was a

form of retaliation. Id. Defendant has now moved for summary judgment. Because Plaintiff has

not exhausted her administrative remedies, Defendant’s Motion for Summary Judgment must be

granted.

   I.         Standard of Review

        Defendant’s motion for summary judgment is governed by the well-established standard

for summary judgment set forth in Fed. R. Civ. P. 56(a), as amplified by Celotex Corporation v.

Catrett, 477 U.S. 317, 322-23 (1986). Plaintiff did not respond to Defendant’s motion, but a

court may grant an unopposed summary judgment motion if, following review of the record, the


                                                 1
           Case 2:19-cv-03407-GAM Document 14 Filed 11/19/20 Page 2 of 4




court is satisfied that the movant is entitled to judgment as a matter of law. See Anchorage

Associates v. Virgin Islands Bd. of Tax Review, 922 F.2d 168, 175 (3d Cir. 1990).

    II.      Discussion

          At the outset of this case, Plaintiff was granted leave to proceed in forma pauperis and

sought the appointment of counsel. I attempted to secure counsel through this Court’s pro bono

panel but was unsuccessful. See ECF No. 6. 1 Thereafter, a scheduling order was entered, and

Defendant has moved for summary judgment in accordance with its terms. Defendant has

certified service of the motion, and I have deferred action for more than 90 days from the date a

response was due, to give Plaintiff ample opportunity to answer the motion. In the absence of

any response, I turn now to the merits.

          In her pro se complaint, Plaintiff did not indicate which statutes she believes Defendant

violated. Because her complaint describes discrimination and retaliation, I will deem Plaintiff to

have raised claims under Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.)

and the Pennsylvania Human Rights Act (“PHRA”) (43 Pa. Stat. Ann.§ 955 et seq). See Higgs v.

Atty. Gen. of the U.S., 655 U.S. 333, 339 (3d Cir. 2011) (“The obligation to liberally construe a

pro se litigant's pleadings is well-established”).

          A plaintiff “must exhaust all required administrative remedies before bringing a claim for

judicial relief.” Robinson v. Dalton, 107 F.3d 1018, 1020 (3d Cir. 1997). Before filing a Title

VII suit, an employee must file a charge with the Equal Employment Opportunity Commission

(“EEOC”) and obtain a notice of right to sue letter. Id. at 1020–21. Similarly, a plaintiff that

wishes to bring a claim under the PHRA must also file an administrative complaint with the

Pennsylvania Human Relations Commission (“PHRC”). See Woodson v. Scott Paper Co.,109


1
 Standard practice is for a case to be listed for review by potential volunteers for 60 days. This case was left open
on the panel for 124 days.

                                                          2
         Case 2:19-cv-03407-GAM Document 14 Filed 11/19/20 Page 3 of 4




F.3d 913, 925 (3d Cir. 1997). Alternatively, a party may file with the EEOC, for transmittal to

the PHRC. See Lukus v. Westinghouse Elec. Corp., 419 A.2d 431, 452 (Pa. Super. 1980). These

administrative exhaustion requirements apply to all litigants. See Webb v. City of Phila., 562

F.3d 256, 262-63 (3d Cir. 2009) (noting that “the aggrieved party is not permitted to bypass the

administrative process”).

       On the record before me, there does not appear to be any factual dispute that Plaintiff

failed to exhaust her administrative remedies. The Court supplied Plaintiff with a form available

to pro se plaintiffs to facilitate their filing of complaints. A section of that form addresses

“Exhaustion of Administrative Remedies,” making specific reference to the Equal Opportunity

Commission and Pennsylvania Human Relations Commission. See Compl. 9. On that form, Ms.

Massenburg made no entries in this section. Her narrative description of events does not contain

any references to her filing a charge with the EEOC or PHRC, nor describe any communications

with EEOC counselors. By contrast, Defendant has produced an affidavit from a Senior Legal

Affairs Assistant who avers under oath that “Foot Locker never received notice from any federal,

state, or local agency that Ms. Massenburg filed any charge of discrimination against it.” James

Schnittger Decl. Ex. A ¶ 5, ECF No. 13-2. Nothing in the record rebuts that assertion, and

nothing in the record suggests that Plaintiff pursued her administrative remedies. Because

Plaintiff did not properly exhaust her claims, her retaliation and discrimination allegations are

barred. Defendant is entitled to judgment as a matter of law.




                                                  3
            Case 2:19-cv-03407-GAM Document 14 Filed 11/19/20 Page 4 of 4




    III.      Conclusion

           For the reasons set forth above, Defendant’s Motion for Summary Judgment must be

granted. An appropriate order follows.

                                                     /s/ Gerald Austin McHugh
                                                     United States District Judge




.




                                                 4
